Order entered October 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00720-CR

                          GABRIEL ADRIAN GUERRA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81860-2018

                                            ORDER
        Before the Court is appellant’s October 11, 2019 first motion for extension of time to file

his brief. We GRANT the motion. Appellant’s brief shall be due on or before November 18,

2019.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE